Citation Nr: 0827087	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to October 
1986.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

The issue of entitlement to service connection for a back 
disorder is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

In July 2006, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal as to the issue of 
entitlement to service connection for a right ankle disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to service connection 
for a right ankle disorder have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2003, the veteran filed a claim for service 
connection for a right ankle disorder.  By a rating decision 
dated in September 2004, the issue of service connection for 
a right ankle was denied.  The veteran perfected an appeal to 
this issue in July 2005.  In a July 2006 statement in support 
of claim, the veteran stated that he wished to withdraw the 
issue of entitlement to service connection for a right ankle 
disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for a right ankle disorder.  As a result, 
no allegation of error of fact or law remains before the 
Board for consideration with regard to the issue of 
entitlement to service connection for a right ankle disorder.  
As such, the Board finds that the veteran has withdrawn his 
claim as to this issue, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a right ankle disorder, 
and it is dismissed.


ORDER

The claim of entitlement to service connection for a right 
ankle disorder is dismissed.


REMAND

The veteran claims that he injured his back in 1975 during an 
active service training exercise.  The veteran has a current 
diagnosis of a back disorder which he consistently states has 
existed since the 1975 injury.  The veteran's service medical 
records show that he complained of a history of recurrent 
lower back pain due to a compression fracture in a March 1986 
report of medical history.  The veteran also complained of 
low back pain secondary to an injury to the lumbar spine in 
an August 1986 report of medical history.  While the 
veteran's service medical records do not show any treatment 
or diagnosis of a back disorder, there are no service medical 
records associated with the claims file dated prior to 1985.  
Thus, over 10 years of service medical records are missing 
from the veteran's claims file, including the time period 
when the veteran claims he experienced a back injury.  
Accordingly, an attempt must be made to obtain the missing 
service medical records.

Furthermore, while the sparse service medical records 
currently available do not show that the veteran was 
diagnosed with a back disorder during military service, they 
do note that he complained of back symptoms as noted above.  
Accordingly, there is evidence that the veteran experienced a 
back disorder during military service and he has a current 
diagnosis of a back disorder.  The Board notes that the 
veteran has not been provided with a VA examination to 
determine the existence and etiology of a back disorder.  
Accordingly, a medical examination is in order to determine 
the existence and etiology of a back disorder.  38 C.F.R. §§ 
3.159, 3.326 (2007); see Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain all of 
the veteran's service medical records, 
to specifically include the missing 
records from 1974 to 1985.  If, after 
making reasonable efforts to obtain 
these records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.	After the above action has been 
completed, the veteran must be afforded 
a VA examination to ascertain the 
etiology of any back disorder found.  
The claims file and a copy of this 
remand must be provided to and reviewed 
by the examiner.  All tests or studies 
necessary to make these determinations 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any current back disorder found 
is related to the veteran's military 
service.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


